COXE, Circuit Judge.
The two questions involved in this review are questions of fact — First, were the statements of the defendant’s financial condition false? Second, were they sent through the mails to persons and firms from whom the defendant was seeking to obtain credit ? The evidence as ten the use of the mails was so clear and convincing that the court might well have assumed that the mailing was unquestioned, but instead of doing so, he took the safer course and submitted to the jury the question whether the defendant instructed the bookkeeper to mail the letters or whether he knew that the mail was being used in the distribution of the statements to defendant’s creditors. The jury found that the mails were used with defendant’s knowledge.
[1,2] The crucial question, however, is whether or not the defendant devised a scheme to defraud by using false statements of his financial condition to induce the sale to him on credit of a large quantity of goods which, had the truth been known, would not have been sold. Here, tire controlling consideration is tire truth or falsity of the statements. If false and known by the defendant to be false, it is impossible to reconcile his conduct with honesty. The questions were submitted to the jury by Judge Pope .in a charge which stated the issue with absolute clearness and impartiality, no exception being taken by either side to the charge. The jury has found the issues of fact against the defendant and we see no reason for disturbing their verdict. The attempt of the defendant to escape liability for the false and misleading statements and to fasten the blame upon tire bookkeeper, who had no motive for falsifying the records, did not impress the jury favorably. In view of the statement of the defendant in his request for credit that “the above figures are correct to my knowledge ; all the figures have been compared and investigated before tire submission of this statement to- you,” it is not surprising that the jury declined to hold the bookkeeper solely responsible for the false statements. It was defendant’s duty when he certified to the truth of these statements to make the necessary investigation to enable him to do so honestly. The jury evidently were not influenced by any bias against the defendant as is evidenced by their verdict of not guilty on the first, second and fourth counts.
We are unable to find any reversible error in the record and think the judgment of conviction should be affirmed.